Citation Nr: 1114925	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable rating for service connected left hand peripheral neuropathy prior to July 16, 2008.

2. Entitlement to an increased rating for service connected left hand peripheral neuropathy in excess of 10 percent disabling from July 16, 2008, to December 3, 2009. 

3. Entitlement to an increased rating for service connected left hand peripheral neuropathy in excess of 40 percent disabling since December 3, 2009.

4. Entitlement to a compensable rating for service connected left lower extremity peripheral neuropathy prior to July 16, 2008. 

5. Entitlement to an increased rating for service connected left lower extremity peripheral neuropathy in excess of 10 percent disabling from July 16, 2008, to December 3, 2009. 

6. Entitlement to an increased rating for service connected left lower extremity peripheral neuropathy in excess of 20 percent disabling since December 3, 2009. 

7. Entitlement to a compensable rating for service connected right lower extremity peripheral neuropathy prior to July 16, 2008. 

8. Entitlement to an increased rating for service connected right lower extremity peripheral neuropathy in excess of 10 percent disabling from July 16, 2008, to December 3, 2009. 

9. Entitlement to an increased rating for service connected right lower extremity peripheral neuropathy in excess of 20 percent disabling since December 3, 2009. 

10.  Entitlement to an initial rating in excess of 10 percent disabling for an eye disability.

11.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran requested and was afforded a video hearing before the undersigned Veterans Law Judge at the RO in January 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2007 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2009, the Board remanded the Veteran's appeal for entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus or posttraumatic stress disorder (PTSD); service connection for arterior sclerotic heart disease, claimed as secondary to diabetes mellitus; an initial rating in excess of 10 percent disabling for peripheral neuropathy of the lower extremities; an initial rating in excess of 10 percent disabling for peripheral neuropathy of the left hand; and an initial rating in excess of 10 percent disabling for an eye disability, for further development.  With the exception of the issue for an initial increased rating for an eye disability, as discussed in the REMAND portion of this decision, the Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequently, the issues of service connection for hypertension, claimed as secondary to diabetes mellitus or PTSD, and arterior sclerotic heart disease, claimed as secondary to diabetes mellitus, were granted by an August 2010 Decision Review Officer Decision.  Therefore, as service connection has been granted these issues are no longer before the Board for further review and will not be discussed in this decision.

The Veteran is currently service connected for (among others) diabetes mellitus, type II, at 20 percent evaluation, effective April 28, 2006; peripheral neuropathy of the left hand associated with diabetes mellitus, type II, at 40 percent evaluation, effective December 3, 2009; peripheral neuropathy of the right hand associated with diabetes mellitus, type II, at 10 percent evaluation, effective July 16, 2008; peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II, at 20 percent evaluation from December 3, 2009; and peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II, at 20 percent evaluation from December 3, 2009.

The Board notes that subsequent to remand, the RO granted, in part, the Veteran's appeals for initial increased ratings.  However, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an initial disability rating for peripheral neuropathy of the left hand and peripheral neuropathy of the bilateral lower extremities remains on appeal before the Board.

Further, as a result of the Veteran's statements and evidence about the effect his service connected disabilities have had on his ability to engage in substantially gainful employment, the Board finds that his increased rating claims includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to initial increased rating for an eye disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From August 4, 2006, to July 16, 2008, the competent medical evidence of record fails to reflect that the Veteran's service connected peripheral neuropathy of the left hand is productive of at least mild incomplete paralysis.

2. From July 16, 2008, to December 3, 2009, the Veteran's peripheral neuropathy resulted in numbness and tingling in the left hand; there was no evidence of diminished strength, deep tendon reflexes, sensation, and mobility.

3. From December 3, 2009, the Veteran's peripheral neuropathy of the left hand did not result in the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, ape hand, absence of flexion of the index finger and feeble flexion of the middle finger, the inability to make a fist, or other manifestations consistent with complete paralysis.

4. Prior to July 16, 2008, the peripheral neuropathy of the Veteran's left lower extremity characterized by numbness and tingling is not productive of mild incomplete paralysis of the sciatic nerve. 

5. From July 16, 2008, to December 3, 2009, the Veteran's peripheral neuropathy of the left lower extremity is manifested by mild symptomatology such as tingling and numbness; it is not manifested by more moderate symptomatology or paralysis of the sciatic nerve.  

6. Since December 3, 2009, the Veteran's peripheral neuropathy of the left lower extremity has been productive of complaints of numbness,  tingling, and burning pain; objectively, the evidence reveals no more than moderate incomplete paralysis of the sciatic nerve. 
 
7. Prior to July 16, 2008, the peripheral neuropathy of the Veteran's right lower extremity characterized by numbness and tingling is not productive of mild incomplete paralysis of the sciatic nerve.  

8. From July 16, 2008, to December 3, 2009, the Veteran's peripheral neuropathy of the right lower extremity is manifested by mild symptomatology such as tingling and numbness; it is not manifested by more moderate symptomatology or paralysis of the sciatic nerve.  

9. Since December 3, 2009, the Veteran's peripheral neuropathy of the right lower extremity has been productive of complaints of numbness,  tingling, and burning pain; objectively, the evidence reveals no more than moderate incomplete paralysis of the sciatic nerve. 


CONCLUSION OF LAW

1. Prior to July 16, 2008, the criteria for an initial rating compensable rating for peripheral neuropathy of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2010).

2. From July 16, 2008, to December 3, 2009, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2010).

3. Since December 3, 2009, the criteria for an initial rating in excess of 40 percent for peripheral neuropathy of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2010).

4. Prior to July 16, 2008, the criteria for initial compensable ratings for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

5. From July 16, 2008, to December 3, 2009, the criteria for establishing entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2010). 

6. Since December 3, 2009, the criteria for entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).

7. Prior to July 16, 2008, the criteria for initial compensable ratings for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

8. From July 16, 2008, to December 3, 2009, the criteria for establishing entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2010). 

9. Since December 3, 2009, the criteria for entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.


Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA outpatient treatment records, as well as private treatment records.  The Veteran was also afforded VA examinations in December 2009 and July 2008.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Peripheral neuropathy of the left hand

In this appeal the Veteran holds a 40 percent disability rating, effective December 3, 2009; a 10 percent rating, effective July 16, 2008; and a noncompensable rating effective August 4, 2006.  He contends that a higher evaluation is warranted. 

The RO evaluated the Veteran's peripheral neuropathy of the left hand under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under Diagnostic Code 8515, mild incomplete paralysis warrants a 10 percent rating (major or minor hand).  Moderate incomplete paralysis warrants a rating of 20 percent for the minor hand and 30 percent for the major hand.  Severe incomplete paralysis is assigned a 40 percent rating for the minor hand a 50 percent rating for the major hand.  Where there is complete paralysis of the median nerve with the major hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances; a 70 percent evaluation is warranted.  A 60 percent evaluation is warranted for the minor hand with the above symptoms.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

According to the evidence of record, the Veteran underwent a VA examination in July 2006, where he reported pain and numbness in the first two fingers of his left hand.  The VA examiner confirmed the Veteran's claimed symptomatology of pain and loss of sensation linking it to peripheral neuropathy related to complications of diabetes.  See VA examination, dated July 2006.

In July 2008, the Veteran underwent another VA examination where he reported numbness in the thumbs and forefingers with burning tingling in both forearms.  The stated he does not do much recreational activities due to his condition but it did not affect his activities of daily living.  On physical examination, there was "decreased or diminished sensation to the nylon line in the thumb and forefingers bilaterally.  The electromyography (EMG) findings indicated an underlying sensory-motor, peripheral neuropathy.  See VA examination, dated July 2008.

The Veteran testified at the January 2009 Board hearing that his symptoms had worsened.  Therefore, the Board remanded this matter for further development in September 2009. 

In December 2009, the Veteran was afforded another VA examination where he reported a gradual numbness, tingling, and neuropathic burning pain in his hands; left hand being worse than right hand.  A physical examination reported his left hand had weak flexion and tension to all fingers and wrist.  The grip was weak. There was abnormality of the hand and fingers with decreased sensation to pain, vibration, and light touch.  The symptoms were moderately severe affecting the radial, median, and ulnar nerves.  The VA examiner noted paralysis was absent but stated the Veteran's symptoms will affect usual daily activities.  See VA examination, dated December 2009.

A January 2010 addendum to the December 2009 VA examination stated the "Veteran's [peripheral] neuropathy of the left hand, and bilateral lower [extremities] are the result of his [service connected diabetes mellitus, type II].  These symptoms include numbness, tingling, and burning pain and weakness.  [Half] of the weakness in the [left upper extremity] is due to the [diabetes mellitus, type II] [peripheral] neuropathy.  [Half] of the weakness of the [left upper extremity] is due to the [left upper extremity] radiculopathy."  See VA examination Addendum, dated January 2010.

Based on the evidence of record, the Board finds an initial compensable rating prior to July 16, 2008, is not warranted.  Under Diagnostic Code 8515, mild incomplete paralysis warrants a 10 percent rating (major or minor hand). The evidence suggests the Veteran had pain and numbness in the first two fingers of his left hand.  The Veteran's adverse symptomatology does not amount to at least mild incomplete paralysis of the left hand.  There is no indication of paralysis and his claim for a compensable rating during this period must be denied.

During the period of July 16, 2008, to December 3, 2009, the Board finds that a rating higher than 10 percent is not warranted.  The evidence of record does not demonstrate that the Veteran's peripheral neuropathy resulted in symptoms approximated by a rating in excess of 10 percent rating.  As stated, moderate incomplete paralysis warrants a rating of 20 percent for the minor hand.  Though the Veteran had reported numbness and tingling, there was no indication it interfered with his activities of daily living.  An EMG revealed some underlying sensory-motor peripheral neuropathy.  These symptoms correspond to a mild level of incomplete paralysis.  Therefore, a rating in excess of 10 percent is not warranted.

In addition, the Board does not find that there was complete paralysis of the left hand to warrant an increased rating since December 3, 2009.  As stated above, a 40 percent rating under DC 8515 requires severe incomplete paralysis of the median nerve on the minor side.  Rather, while it is clear that the Veteran had weakness, pain, and sensory loss, the Veteran retains some function.  The most recent VA examination disclosed that the disability had a severe impact on the Veteran's ability to perform physical activity.  However, complete paralysis was not demonstrated.

The Board has also considered whether a higher evaluation might be applicable under Diagnostic Codes 5218 or 5222, for ankylosis of multiple digits of the hand.  However, Diagnostic Code 5218 provides a maximum 40 percent evaluation for unfavorable ankylosis of the index, long, and ring fingers of the dominant 
hand, and Diagnostic Code 5222 provides a maximum 30 percent evaluation for favorable ankylosis of the index, long, and ring fingers of the dominant hand.  Accordingly, no benefit would result from application of these criteria.

The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  The Veteran's symptoms associated with his service connected peripheral neuropathy are numbness and pain.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.124a.  The Board also finds the Veteran's own reports of symptomatology to be credible.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations.  

In reaching this conclusion, the Board has considered the Veteran's statements pertaining to this disability and his assertion that this disability is more severe than characterized by the current evaluation.  However, the more probative evidence consists of that prepared by medical professionals at the time of the initial injuries and currently, and such evidence demonstrates that the currently assigned evaluations for these disabilities are appropriate.

The evidence preponderates against the claim for an increased evaluation.  Accordingly, an increased evaluation for this disability is denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Peripheral neuropathy in the left and right lower extremities

The Veteran is service connection for peripheral neuropathy of the left and right lower extremities at a noncompensable rating, effective June 21, 2006; 10 percent rating, effective July 16, 2008; and a 20 percent rating, effective December 3, 2009.  He claims a higher evaluation is warranted.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

According to the relevant evidence of record, the Veteran underwent a VA examination in July 2006 where he reported symptoms of pain, numbness, and loss of sensation in his anterior thigh bilaterally.  The VA examiner concluded the Veteran's peripheral neuropathy is a complication of diabetes.  See VA examination, dated July 2006. 

A June 2007 Parkwest Medical Center treatment record reported there were "[n]ormal motor and sensory potentials and F-waves in both legs."  The examiner concluded there was "[e]ssentially normal EMG and [nerve conduction studies (NCS)] of both legs.  There is mild irritability in a single right S1, sciatic and tibial nerve innervated muscle of the leg of borderline clinical significance.  It may be related to a mild right sciatic neuropathy, but unrelated to his current complaints."  See Parkwest Medical Center treatment record, dated June 2007. 

At a July 2008 VA examination, the Veteran reported he noticed symptoms of neuropathy in his feet about six months before the diagnosis of diabetes.  He stated he experiences burning numbness in both feet from the balls of his feet distally.  The left foot is worse than the right.  He reported experiencing burning in his feet which affects his balance and he uses a cane to walk.  A physical examination revealed an absent of sensation to the nylon line in both of this feet distal to the balls of his feet.  The examiner concluded the EMG and NCS findings were consistent with sensory neuropathy.  See VA examination, dated July 2008. 

Finally, at the December 2009 VA examination, the Veteran reported numbness, tingling, and neuropathic burning pain in his lower legs.  There was absent sensation of vibration and light touch but decreased sensation of pain and position sense.  The Veteran's bilateral knee reflexes were 2+, bilateral ankle reflexes were 0, and bilateral plantar flexion was normal.  The Veteran had antalgic gait and walks with a cane.  The examiner determined the Veteran's disability of the lower extremities was moderate.  See VA examination, dated December 2009.

Based on the evidence of record, prior to July 16, 2008, the Board finds that a compensable rating is not warranted for peripheral neuropathy of either lower extremity.  The medical evidence does not show motor and sensory deficits of the bilateral lower extremities, although the July 2006 VA examiner found bilateral peripheral neuropathy of the lower extremities.  In addition, the EMG and NCS studies revealed normal findings.  Therefore, the evidence does not demonstrate mild incomplete paralysis.

The evidence from July 16, 2008, to December 3, 2009, demonstrates that the Veteran is not entitled to a disability rating in excess of 10 percent for either lower extremity.  The Veteran's symptoms have been mostly sensory in nature, with no paralysis.  As such, the preponderance of the evidence demonstrates that the Veteran's peripheral neuropathy of the right and left lower extremities is more appropriately characterized as "mild" rather than as "moderate."  

Furthermore, after carefully reviewing the relevant evidence, the Board concludes that since December 3, 2009, a disability rating in excess of 20 percent for the lower extremities is not warranted for either leg.  Upon physical examination and review of the evidence, the December 2009 VA examiner concluded the Veteran's disability of the lower extremities was moderate despite his symptomatology.  The evidence developed fails to identify objectively the existence of more than moderate incomplete paralysis of the sciatic nerve in each lower extremity.  Therefore, the Board finds that this level of impairment represents no more than moderate incomplete paralysis consistent with a 20 percent rating, for each lower extremity.  

In reaching this conclusion, the Board has considered the Veteran's statements pertaining to this disability and his assertion that this disability of the lower extremities are more severe than characterized by the current evaluation.  However, the more probative evidence consists of that prepared by medical professionals at the time of the initial injuries and currently, and such evidence demonstrates that the currently assigned evaluations for these disabilities are appropriate.  Accordingly, the claims for higher ratings must be denied.  

The preponderance of the evidence is against an increased evaluation for peripheral neuropathy of the bilateral lower extremities; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58.

ORDER

Entitlement to a compensable rating for service connected left hand peripheral neuropathy prior to July 16, 2008, is denied.

Entitlement to an increased rating for service connected left hand peripheral neuropathy in excess of 10 percent disabling from July 16, 2008, to December 3, 2009, is denied. 

Entitlement to an increased rating for service connected left hand peripheral neuropathy in excess of 40 percent disabling since December 3, 2009, is denied.

Entitlement to an compensable rating for service connected left lower extremity peripheral neuropathy prior to July 16, 2008, is denied. 

Entitlement to an increased rating for service connected left lower extremity peripheral neuropathy in excess of 10 percent disabling from July 16, 2008, to December 3, 2009, is denied. 

Entitlement to an increased rating for service connected left lower extremity peripheral neuropathy in excess of 20 percent disabling since December 3, 2009, is denied. 

Entitlement to an compensable rating for service connected right lower extremity peripheral neuropathy prior to July 16, 2008, is denied. 

Entitlement to an increased rating for service connected right lower extremity peripheral neuropathy in excess of 10 percent disabling from July 16, 2008, to December 3, 2009, is denied. 

Entitlement to an increased rating for service connected right lower extremity peripheral neuropathy in excess of 20 percent disabling since December 3, 200p, is denied. 

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Eye Disability

In September 2009, the Board determined the Veteran was not issued a Statement of the Case (SOC) with respect to his claim for entitlement to an initial increased rating for an eye disability.  Therefore, this issue was remanded by the Board pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), which held that where an Notice of Disagreement has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. 

The Board finds no evidence that a SOC had been issued to the Veteran pursuant to the September 2009 remand.

The Court has held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, this claim is being remanded for issuance of a statement of the case and to give the appellant the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2002); Manlincon, 12 Vet. App. at 240-41; 38 C.F.R. § 19.26 (2010).

TDIU

In a (relatively) recent precedent decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the record.  The Veteran has reported that he was not currently employed.  At the July 2008 VA examination, the Veteran indicated that he is unable to work as a result of his peripheral neuropathy. Therefore, pursuant to Rice, the Board is assuming jurisdiction over the TDIU claim, since the issue of unemployability is raised by the record.

The Veteran stated at the July 2008 VA examination that he was a car salesman for 42 years but the it was unclear whether he was employed.  However, at the July 2006 VA examination, the Veteran reported he was employed as fulltime.  See VA examinations, dated July 2006 and July 2008.

Generally, A Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

When the percentage standards of 38 C.F.R. § 4.16(a) have not been met, VA must consider assigning an extra-schedular rating.  38 C.F.R. § 4.16(b).  If the evidence demonstrates that the Veteran is unemployable by reason of his service- connected disabilities, but fails to meet these percentage standards (as appears to be the case here), the claim shall be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The recent examinations do not contain an explicit opinion as to whether the Veteran's unemployment is attributable to his service connected disabilities or whether these disabilities would preclude all gainful employment.

Accordingly, the case is REMANDED to the AMC for the following action:

1. Provide the Veteran and his representative with a statement of the case regarding his claim of entitlement to an initial rating in excess of 10 percent for service connected eye disability.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the case should then be returned to the Board for further appellate consideration.

2. Schedule the Veteran with an examination to determine whether his service connected disabilities, as likely as not, prevent him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  The examiner should review the claims folders and note such review in the examination report or in an addendum.  The examiner should provide a rationale for the opinion.  If further examination is recommended, it should be undertaken.

3. The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 38 C.F.R. § 4.2 (2009); see also Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


